Citation Nr: 1630647	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for cerebellar tremors of the left hand.

2. Entitlement to a disability evaluation in excess of 40 percent for cerebellar tremors of the right hand.

3. Entitlement to service connection for Parkinson's disease, also claimed as Parkinsonism, to include as secondary to cerebellar tremors.

4. Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January to March 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran waived his right to have the RO initially review newly submitted evidence.

A May 2012 rating decision also denied claims of entitlement to a special home adaptation, automobile and adaptive equipment or adaptive equipment only, specially adapted housing, and entitlement to an increased rating for major depression.  However, the Veteran only appealed the issues of entitlement to special monthly compensation based on aid and attendance, and increased ratings for bilateral cerebellar tremors.  Hence, the other issues are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Parkinson's disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 22, 2015, the Veteran had no more than moderate incomplete paralysis of his left and right upper extremities due to cerebellar tremors.

2. Since December 22, 2015, the Veteran has demonstrated severe incomplete, but not complete, paralysis of his left and right upper extremities due to cerebellar tremors.

3. The evidence is at least in equipoise that the Veteran has demonstrated a factual need for aid and attendance.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for left upper extremity cerebellar tremors prior to December 22, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8513 (2015).

2. The criteria for a rating higher than 40 percent for right upper extremity cerebellar tremors prior to December 22, 2015 are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8513.

3. Since December 22, 2015, the criteria for a rating of 60 percent, but no higher, for left upper extremity cerebellar tremors are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8513.

4. Since December 22, 2015, the criteria for a rating of 70 percent, but no higher, for right upper extremity cerebellar tremors are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8513.

5. The criteria for establishing entitlement to special monthly compensation based on a need of regular aid and attendance have been met effective December 22, 2015. 38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's right (major) and left (minor) upper extremity cerebellar tremors are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  This Diagnostic Code pertains to all radicular groups.  Under this Diagnostic Code the major or minor upper extremity warrants a 40 or 30 percent rating, respectively when incomplete paralysis is moderate, and a 70 or 60 percent rating, respectively, when incomplete paralysis is severe.  A 90 or 80 percent rating is warranted for complete paralysis of all radicular groups of the major or minor upper extremity, respectively.  When there is complete paralysis of the upper radicular group, all shoulder and elbow movements are lost or severely affected.  When there is complete paralysis of the middle radicular group, adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  When there is complete paralysis of the lower radicular groups, all intrinsic muscles of hand, and some or all of flexors of wrist and fingers are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, and 8512.

The words "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In October 2011, the Veteran had a VA examination.  The examiner reported that the Veteran's history included the development of an uncontrollable shaking of both upper extremities, which worsened if he attempted to use the extremities, especially when he was being observed.  Physical examination in October 2011 revealed no upper extremity pain, numbness, loss of muscle strength, or loss of reflexes due to the tremors.  The examiner reported normal upper extremity nerve functioning.  

In a May 2012 notice of disagreement the Veteran argued that his tremors had worsened, and noted that he was unable to use a pill splitter because of his tremors.  (A July 2011 note from E.I., M.D. supports the claim that the appellant could not use a pill cutter.)  In other May 2012 lay statements, the claimant reported that the severity of his tremors was affecting activities of daily living causing difficulty writing, problems holding utensils while eating, and a need for his wife to assist him with such acts as tying his shoes and opening jars.  The Veteran claimed that raising his right hand caused his tremors to increase, as did anxiety.

In June 2012, T.A., M.D., a family physician wrote that the appellant was experiencing a severe resting tremor of both arms and hands which interfered with the activities of daily living.  No specific findings or rationale were offered to support this opinion which was written on a prescription pad.

In October 2012, K.H., M.D., the Veteran's neurologist, submitted a letter reporting that the Veteran's tremor had worsened, and impacted activities of daily living such as using utensils and dispensing medication.  Dr. H. also submitted a treatment record from August 2011 supporting his assertion that the Veteran's tremors had worsened since the previous visit, and noting that the appellant showed subtle cogwheeling on the right side.

Additional records from Dr. K.H. from March 2010 through October 2012 indicate that the Veteran's tremors were intermittent but worsening.  In September 2011, the Veteran reported that his tremors were fine as long as he took his medication, and the tremors were reported as worse on the right side.  Following that appointment, the Veteran's tremors claimed that his tremors were worsening, and that he had occasional difficulty with utensils.  Dr. K.H. observed possible cogwheeling in November 2011, but no cogwheeling in April 2011 and April 2012.

Treatment records from Dr. K.H. from June 2013 show that the Veteran reported a tremor in both hands and arms that he described as "rhythmic."  The claimant stated that his tremors were moderate in severity, but worsening.  The Veteran reported that the symptoms were exacerbated by stress and social anxiety.  Physical examination revealed no evidence of a resting tremor, but there was evidence of a postural tremor of both upper extremities.  Muscle strength was 5/5, and upper extremity reflexes were 2+.  There was evidence of generalized bradykinesia, and right upper extremity cogwheeling.

Treatment records from Dr. K.H. dated in December 2013 show that the Veteran reported a worsening of his tremor, both at rest and with holding a position.  The symptoms reportedly occurred constantly and were exacerbated by stress.  Physical examination revealed a postural tremor of both upper extremities.  Muscle strength was 5/5, upper extremity reflexes were 2+, and there was no evidence of generalized bradykinesia, cogwheeling, a resting tremor.  The examiner opined that there was no clear evidence of any exacerbation or decline.

In April 2014, the Veteran rejected a nuclear medicine test.  He was seen by Dr. K.H., and reported that his tremor symptoms occurred intermittently and seemed to be worsening.

In May 2014, the Veteran underwent an examination with M.B.  M.B. observed that the Veteran had intact finger-to-nose coordination with no tremor, but observed an intention tremor of the right upper extremity.

In June 2014, the Veteran saw Dr. K.H. who noted that no changes had occurred since the Veteran's last visit.  The appellant's symptoms were noted to include tremors and micrographia.  The Veteran reported his tremors were worse with holding a position, and he described his tremors as severe and worsening.  The examiner found that the appellant showed good compliance with his treatment, and fair symptom control.  Physical examination revealed no evidence of a resting tremor, but there was evidence of a postural tremor of both upper extremities.  Muscle strength was 5/5, and upper extremity reflexes were 2+.  There was no evidence of generalized bradykinesia, and no cogwheeling rigidity.

In March 2015, the Veteran had a Disability Benefits Questionnaire completed, in part, by Dr. K.H., due to the Veteran's inability to travel for a VA examination.  Dr. K.H. diagnosed sensory motor radiculopathy and radiculopathy of the lower back, noting abnormal EMGs of the left upper and lower extremities in February 2015.  Dr. K.H. described the neuropathy as of moderate severity, and indicated that it was likely affecting the Veteran's tremor.  Dr. K.H. reported that the Veteran showed no muscle weakness, though tests indicated that his right and left wrist flexion, extension, and grip were 4 out of five, or less than normal strength. 

In June 2015, the Veteran saw Dr. K.H.  The Veteran reported his tremor was severe, rhythmic and worse when holding a position.  Physical examination revealed no evidence of a resting tremor, but there was evidence of a postural tremor of both upper extremities.  Muscle strength was 5/5, and upper extremity reflexes were 2+.  There was no evidence of generalized bradykinesia, and no cogwheeling.  The examiner found no clear evidence of exacerbation or decline.

In treatment records from Dr. K.H. from June 2013 to June 2015, the Veteran's neurologic examinations showed normal nerves, no cogwheeling, no resting tremor, and intact reflexes.

In an August 2015 examination with M.C. M.D., the Veteran reported that since he changed to a new medication, his hand tremors improved.  In September 2015, Dr. M.C. observed that the Veteran had normal movement of all extremities.  In December 2015, Dr. M.C. noted that the Veteran was unable to bathe or feed himself without assistance from his wife due to his severe hand tremors.

The Veteran saw Dr. K.H. again in November 2015.  He reported that his tremors were exacerbated by actions such as holding objects, and noted difficulty eating food due to his tremors.  A neurologic examination revealed 5/5 muscle strength, no cogwheeling, but sensation was diminished with temperature and vibration in a stocking glove distribution.  Deep tendon reflexes were 1+ to 2+ in all extremities.  There was a postural tremor of both hands.

In November 2015, the Veteran also submitted a fact sheet on tremors from the National Institute of Neurological Disorders and Stroke.  The fact sheet discussed the many causes and characteristics of tremors. 

In November 2015, the Veteran reported to a VA physician that he could not perform his own blood sugar tests at home due to his tremors.

In December 2015, a VA examiner performed an examination to evaluate the appellant's need for aid and attendance.  Muscle strength was judged to 5/5 in elbow flexion and extension, and 4/5 in grip strength and in wrist flexion and extension.  Upper extremity deep tendon reflexes were 2+.  There was no evidence of muscle atrophy or upper extremity weakness due to a central nervous system disorder.  Following that examination the examiner reported that the Veteran could feed himself and prepare his own meals, and characterized the appellant's tremor as mild.  He also indicated that the Veteran did not require any locomotion aids.

In the same month, the Veteran submitted a handwritten lay statement disagreeing with the findings of the examination.  He reported that his wife prepared all his meals, and that he had difficulty getting food to his mouth due to his tremors.  He also reported that his wife had to stand by when he was bathing to prevent possible falls, and that he needed assistance in taking his many medications due to his tremors.  The representative argued that the Veteran could not leave his home or immediate premises for much time due to his irritable bowel syndrome, and that he had been provided with a cane by a VA clinic to assist with walking.

On December 22, 2015 Dr. M.C. performed an examination to evaluate the appellant's need for regular aid and attendance.  At that examination, he opined that the Veteran was unable to feed himself or prepare his own meals due to severe hand tremors.  The Veteran was also judged to require assistance in bathing, in that his wife had to make sure he did not slip in the bathroom.  Dr. M.C. noted that the Veteran had moderate to severe upper extremity intention tremors and a slightly decreased grip.  The Veteran could button his own clothes, but with difficulty.  Dr. M.C. noted a history of poor bowel and bladder control, which necessitated an adult diaper when the appellant left the home to buy groceries or go to the bank.

In January 2016, the representative submitted a statement repeating many of the above findings, as well as reporting that the Veteran could not travel more than five miles without worry of a flare-up of his irritable bowel syndrome.  The representative reported that the Veteran could no longer hold utensils to feed him, and could not pick up medication.  The representative noted that the Veteran's tremors worsened when he was around others.  In February 2016, the Veteran reported that he felt as though he was losing the use of his right hand.

In April 2016, the Veteran requested voice-activated device to assist him in using the computer because of the tremors in his hands.

In May 2016, the Veteran saw Dr. K.H.  The claimant reported worsening tremors.  Reportedly his psychiatrist reduced the dosage of clonazepam, and the Veteran felt his tremors had worsened following that reduction.

Prior to December 22, 2015, the Veteran's disability picture was more accurately reflected by a finding that his tremors were moderate in nature warranting a 40 percent rating for the right hand and a 30 percent rating for the left.  His tremors were described as moderate in treatment records, and were occasionally intermittent.  They also appeared to be controlled by medication.  Physical examination consistently revealed no evidence of a resting tremor, and while there was evidence of a postural tremor of both upper extremities muscle strength was 5/5, and upper extremity reflexes were 2+.  There was generally no evidence of generalized bradykinesia, and with one exception no evidence of cogwheeling.  The examiners found no clear evidence of exacerbation or decline.  Hence, there is no basis for an increased rating in either upper extremity.

Since December 22, 2015, the Veteran's bilateral hand tremors are more accurately categorized as severe.  On that date a competent examiner described the tremors as severe and the symptom descriptions included an inability to write and feed himself, rather than simply "difficulty."  Treatment records also indicate the beginnings of a loss of sensation and strength after that date.  While there are other medical findings that find that the appellant's tremors are not severe, the Board will resolve reasonable doubt in the appellant's favor and find that his disability rating from December 22, 2015, is more accurately compensated by a 70 percent rating for the right hand, and a 60 percent rating for the left hand.

At no time during the appeal period did the Veteran show evidence of complete paralysis of the hands; therefore, a rating of 90 percent for the right hand and 80 percent for the left are not applicable.

Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's cerebellar tremors are contemplated by the schedular criteria set forth in Diagnostic Code 8513.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected tremors, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has described an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Although several medical records note that the Veteran's tremors worsen when he has anxiety, the worsening of the tremors are adequately compensated under Diagnostic Code 8513; the Veteran does not experience any novel symptoms due to this combination, and the increase of symptoms due to the Veteran's anxiety has been accounted for in the above analysis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran is already in receipt of a total disability rating for individual unemployability.

Special Monthly Compensation for Aid and Attendance

The Veteran contends he is entitled to special monthly compensation based on a need for aid and attendance.  Special Monthly Compensation is payable for aid and attendance when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b).  To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

The Board finds that the December 22, 2015 finding of Dr. M.C. that the Veteran cannot feed, cook for, or bathe himself without assistance and the contrary finding of the VA examiner that the Veteran has the ability to perform these tasks to show that the evidence is in relative equipoise.  The findings of Dr. M.C. are supported by treatment records and lay statements indicating that the Veteran could not use utensils, could not check his blood sugar, and had to have voice software downloaded to his computer due to his cerebellar tremors.  Further, the Veteran had difficulty traveling any distance due to his service connected irritable bowel syndrome.  Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, the Veteran is entitled to special monthly compensation for aid and attendance effective from December 22, 2015.


ORDER

Prior to December 22, 2015, entitlement to a rating in excess of 30 percent for cerebellar tremors of the left hand is denied.

Prior to December 22, 2015, entitlement to a rating in excess of 40 percent for cerebellar tremors of the right hand is denied.

From December 22, 2015, entitlement to a rating of 60 percent but no higher is granted for cerebellar tremors of the left hand subject to the laws and regulations governing the award of monetary benefits.

From December 22, 2015, entitlement to a rating of 70 percent but no higher is granted for cerebellar tremors of the right hand subject to the laws and regulations governing the award of monetary benefits.

From December 22, 2015 entitlement to special monthly compensation  based on the need for regular aid and attendance is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

In August 2014, a VA examiner offered an opinion addressing whether Parkinson's disease was secondary to the appellant's service-connected cerebellar tremors.  This opinion, however, is deficient in two ways.  First, the examiner failed to review the Veteran's electronic claims file, and second, the examiner did not give an opinion as to whether Parkinson's disease may be directly connected to service.  Therefore, a remand is necessary to remedy those issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must take appropriate action in order to obtain an addendum medical opinion from a neurologist.  The neurologist is to be provided access to the electronic claims folder, including VBMS and Virtual VA, and a copy of this remand. The neurologist must specify in the report that the electronic claims file has been reviewed.  The neurologist must then address the following questions:

a) Whether it is at least as likely as not that Parkinson's disease was proximately due to or the result of the appellant's service-connected cerebellar tremors?

b) Whether it is at least as likely as not that Parkinson's disease is permanently aggravated beyond its natural progression by his service-connected cerebellar tremors? 

c) If the Veteran's Parkinson's disease was not caused and is not aggravated by his service-connected cerebellar tremors, address whether it is at least as likely as not that his Parkinson's disease began during active service or is related to any incident of service.

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

When providing rationale for any opinion, the neurologist must specifically consider the appellant's entire medical history.  The neurologist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. The neurologist is further advised that while the absence of corroborating service clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

A complete rationale for all opinions expressed must be provided. If the neurologist cannot provide an opinion regarding any of the questions posed above, she/he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. The AOJ must ensure that any medical examination report or opinion report completely complies with this remand and the questions presented. The AOJ must ensure that the neurologist documented consideration of all records contained in Virtual VA or VBMS. If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.
 
3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue. All applicable laws, regulations, and theories of entitlement should be considered. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


